Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed on 06/21/2022. Applicant elected Group I, species “ f ”, Fig. 15, without traverse. Claims 1-10 encompasses the elected species.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al. (Pat. No. US 9,653,289 B1), herein Balakrishnan.
	Regarding claim 1, Balakrishnan discloses a semiconductor structure, comprising: a substrate 110; a fin structure disposed on the substrate, wherein: the fin structure includes a channel region, a source region 200, and a drain region 200, the channel region is located between the source region and the drain region, the channel region includes a first nanowire 140 and a second nanowire 140 above the first nanowire, the first nanowire contains first threshold-voltage adjustment ions, the second nanowire contains second threshold-voltage adjustment ions, a first opening is formed between the first nanowire and the substrate, and between the source region and the drain region, and a second opening is formed between the first nanowire and the second nanowire, and between the source region and the drain region; a first gate structure (work function layer 240), formed in the first opening and across and surrounding the first nanowire; and a second gate structure (work function layer 240 and gate fill layer 250), formed in the second opening and across and surrounding the second nanowire, wherein: the first threshold-voltage adjustment ions are different from the second threshold-voltage adjustment ions in type, concentration, or a combination thereof (Balakrishnan: Fig. 19 and column 3 line 55 to column 15 line 19).
	Regarding claim 4, Balakrishnan discloses the semiconductor structure according to claim 1, wherein: a type of the first threshold-voltage adjustment ions is same as a type of the second threshold-voltage adjustment ions; when the semiconductor structure is N-type, the first threshold-voltage adjustment ions and the second threshold-voltage adjustment ions are N-type; when the semiconductor structure is P-type, the first threshold-voltage adjustment ions and the second threshold-voltage adjustment ions are P-type; and a concentration of the first threshold-voltage adjustment ions is higher than a concentration of the second threshold-voltage adjustment ions (Balakrishnan: Fig. 19 and column 11 lines 55-60).
	Regarding claim 6, Balakrishnan discloses the semiconductor structure according to claim 1, further including: a first gate structure, formed in the first opening and across and surrounding the first nanowire, and including a first work function layer; and a second gate structure, formed in the second opening and across and surrounding the second nanowire, and including a second work function layer, wherein: the second work function layer is different from the first work function layer in work-function type, thickness, or a combination thereof (Balakrishnan: Fig. 19 and column 13 line 58 to column 14 line 58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Obradovic et al. (Pub. No. US 2016/0020305 A1), herein Obradovic.
	Regarding claim 2, Balakrishnan does not specifically show 
a type of the first threshold-voltage adjustment ions is opposite to a type of the second threshold-voltage adjustment ions; when the semiconductor structure is N-type, the first threshold-voltage adjustment ions are N-type, and the second threshold-voltage adjustment ions are P-type; and when the semiconductor structure is P-type, the first threshold-voltage adjustment ions are P-type, and the second threshold-voltage adjustment ions are N-type.
	However, in the same field of endeavor, Obradovic teaches a semiconductor structure, comprising: a substrate; a fin structure disposed on the substrate, wherein: the fin structure includes a channel region, a source region 109s1/109s2, and a drain region 109d, the channel region is located between the source region and the drain region, the channel region includes a first nanowire 102 and a second nanowire 101 above the first nanowire, the first nanowire contains first threshold-voltage adjustment ions, the second nanowire contains second threshold-voltage adjustment ions; a first gate structure 115, formed across and surrounding the first nanowire; and a second gate structure 115, formed across and surrounding the second nanowire, wherein a type of the first threshold-voltage adjustment ions is opposite to a type of the second threshold-voltage adjustment ions; when the semiconductor structure is N-type, the first threshold-voltage adjustment ions are N-type, and the second threshold-voltage adjustment ions are P-type; and when the semiconductor structure is P-type, the first threshold-voltage adjustment ions are P-type, and the second threshold-voltage adjustment ions are N-type (Obradovic: Figs. 1, 2, 11, 19 and paragraphs [0044]-[0052]; “The first and second channel layers 101, 201 and 102, 202 may include the same or common semiconductor materials in different concentrations, or different semiconductor materials…”) to deliver a hybrid or combined tunnel FET/thermionic FET device that satisfies both low-frequency and high-frequency requirements within a same footprint, and thus, without layout area penalty, further providing operating methods in which the supply voltage modes are partitioned into two operating modes: TFET (low-frequency) and thermionic FET (high-frequency), in which TFET mode allows lower supply voltages VDD for the low-frequency operation (Obradovic: paragraphs [0002]-[0004]).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the structure of Balakrishnan by incorporating the teachings of Obradovic to deliver a hybrid or combined semiconductor device that satisfies both low-frequency and high-frequency requirements within a same footprint, and thus, without layout area penalty, further providing operating methods in which the supply voltage modes are partitioned into two operating modes. 
	Regarding claims 3 and 5, Balakrishnan does not specifically show a concentration of the first threshold-voltage adjustment ions being in a range of approximately 5.0E17 to 7.0E19 atoms per cubic centimeter (atom/cm3); and a concentration of the second threshold-voltage adjustment ions being in a range of 0 to approximately 4.0E19 atom/cm3. However, the claimed range is recognized as a result-effective variable, i.e., a variable which achieves a recognized result; for example, higher concentration of dopants produces higher conductivity but may result in a higher leakage. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed range because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein: a type of the first work function layer is same as a type of the second work function layer; when the semiconductor structure is N-type, the first work function layer and the second work function layer are made of an N-type work-function material; when the semiconductor structure is P-type, the first work function layer and the second work function layer are made of a P-type work-function material; and a thickness of the first work function layer is higher than a thickness of the second work function layer, wherein: the P-type work-function material includes tantalum nitride (TaNx), aluminum nitride (AlNx), or a combination thereof, and the N-type work-function material includes titanium aluminum alloy. Claim 8 is allowable likewise as it depends from claim 7.
Regarding claim 9, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein: a type of the first work function layer is opposite to a type of the second work function layer; when the semiconductor structure is N-type, the first work function layer is made of an N-type work-function material, and the second work function layer is made of a P-type work- function material; and when the semiconductor structure is P-type, the first work function layer is made of the P-type work-function material, and the second work function layer is made of the N-type work- function material, wherein: the P-type work-function material includes tantalum nitride (TaNx), aluminum nitride (AlNx), or a combination thereof, and the N-type work-function material includes titanium aluminum alloy. Claim 10 is allowable likewise as it depends from claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 19, 2022

/MALIHEH MALEK/
Primary Examiner, Art Unit 2813